Citation Nr: 0915326	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
laceration of the left calf with muscle loss (Muscle Group 
XI), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a donor scar 
of the right thigh, currently evaluated as noncompensably 
disabling.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
August 1980 and from June 1984 to December 1987.  Also 
reported is an unverified period of service beginning in 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefits sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in April 2005. A transcript is of record.

This matter was previously before the Board in July 2005, 
December 2007 and August 2008 for further evidentiary and 
procedural development.

The Board notes that in a November 2008 supplemental 
statement of the case in regard to an increased evaluation 
for the residuals of a laceration of the left calf with 
muscle loss, the RO stated that a separate evaluation was 
warranted for the scar itself as it caused a limitation of 
motion of the affected body part and the RO would address 
this issue in a separate rating decision.

Additionally, in the November 2008 supplemental statement of 
the case in regard to an increased evaluation for a donor 
scar of the right thigh, the RO stated that a separate 
evaluation was warranted for neuritis, as this scar caused a 
sensory disturbance, and, as with the issue noted above, 
would be addressed by the RO in a separate rating decision.  
The claims folder available for the Board's review does not 
reflect that such separate evaluations have been made.  The 
attention of the RO is directed to this matter, with due 
consideration of all applicable law and regulations, 
including the Amputation Rule under 38 C.F.R. § 4.68. 

Finally, in January 2009, the Veteran submitted additional 
evidence to the Board consisting of a personal statement and 
photographs, and did not provide a waiver of initial RO 
jurisdiction. As this is essentially cumulative of existing 
evidence, the Board will proceed to adjudicate the issues. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The Veteran's residuals of a laceration of the left calf 
with muscle loss reflects a moderately-severe disability to 
Muscle Group XI.

2.  The service-connected donor scar of the right thigh is 
well-healed and covers an area of less than 144 square inches 
and is without evidence of instability or limitation of 
function. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
residuals of a laceration of the left calf with muscle loss 
are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5311 (2008).

2.  The criteria for assignment of a compensable disability 
rating for a donor scar of the right thigh have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic 
Code 7805 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a Veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the Veteran of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a Veteran to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the Veteran within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the Veteran 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a Veteran before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the Veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran. Additionally, the Veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6.

In February 2001, September 2005, and April 2006 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate an increased rating, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. The 
April 2006 letter additionally informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating claim is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, but, 
in this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the Veteran was clearly notified 
of the rating criteria for a donor scar of the right thigh 
and residuals of a laceration of the left calf with muscle 
loss (Muscle Group XI) in the May 2003 statement of the case. 
Additionally, the essential fairness of the adjudication 
process was not affected by this error as the July 2007, May 
2008, and November 2008 supplemental statements of the case 
readjudicated the increased rating claims after the May 2003 
statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, VA and private treatment 
records, and VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

Increased Ratings: In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Residuals of a laceration of the left calf with muscle loss 
(Muscle Group XI)

The Veteran filed a request for an increased rating for the 
residuals of a laceration of the left calf with muscle loss 
in October 2000.  In an April 2002 rating decision, the RO 
denied the claim.

The Veteran currently receives a 10 percent disability 
evaluation for residuals of a laceration of the left calf 
with muscle loss (Muscle Group XI) under 38 C.F.R. §§  4.73, 
4.124a, Diagnostic Codes 5311-8525. The Veteran contends that 
he is entitled to a higher rating than the 10 percent 
disability rating currently assigned. Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board will grant the 
claim and assign a 20 percent disability evaluation.

The Board notes the Veteran currently receives a 20 percent 
disability evaluation for residuals of a left tibula and 
fibula fracture with an ankle aversion under Diagnostic Code 
5262; a 40 percent disability evaluation for edema of the 
left leg under Diagnostic Code 7121; a 10 percent disability 
evaluation under Diagnostic Code 5010 for traumatic 
degenerative joint disease of the left knee; and, a 10 
percent disability evaluation for instability of the left 
knee, under Diagnostic Code 5257. Additionally, as noted 
above, the RO indicated in its November 2008 supplement 
statement of the case that a separate evaluation was warrant 
for the scar itself, which it would address in a separate 
rating decision. Accordingly, and to the extent possible, any 
symptoms attributable to these separately rated left lower 
extremity disorders will be disregarded in the consideration 
of the disability currently at issue.

Moreover, the Board notes that the assignment of an increased 
evaluation for residuals of a laceration of the left calf 
with muscle loss (Muscle Group XI) may invoke the provisions 
of the Amputation Rule, which provides that the combined 
evaluation for an extremity may not exceed the evaluation 
assigned for amputation of that extremity at the 
corresponding level, were such an amputation to be performed. 
See 38 C.F.R. § 4.68. This rule must be applied at the RO 
level when payment of monetary benefits based on the Board 
decision is implemented. 

Amputation of a lower extremity at the upper third of the 
thigh warrants an 80 percent evaluation if the point of 
amputation is at or above a point one-third of the distance 
from the perineum to the knee joint, measured from the 
perineum. 38 C.F.R. § 4.71a, Diagnostic Code 5161 (2008) 
Amputation at the middle or lower third of the thigh will be 
rated as 60 percent disabling (Diagnostic Code 5162) and at a 
lower level (below the knee) as 40 percent disabling 
(Diagnostic Code 5165).

In a September 2001 VA examination, the examiner noted the 
Veteran had a healed depressed wound on the medial aspect of 
the left leg, affecting Muscle Group XI. The examiner noted 
there were no symptoms of muscle pain, no activity limited by 
fatigue, no inability to move the joint through a portion of 
its range, and no affect on activities of daily living. 

In a September 2003 VA examination, the examiner noted 
chronic edema in the left leg.  The left leg revealed a large 
scar and area of muscle deficit in the proximal medial lower 
leg, which measured 21x10 centimeters. The Veteran had 2+ 
pitting edema in the lower leg and ankle. Maximum calf 
circumference on the right was 49 centimeters and 53.5 
centimeters on the left. The examiner diagnosed a lower leg 
condition and muscle injury secondary to compartment syndrome 
and an infection which had resulted in muscle loss. The 
examiner opined there did not appear to be any progression in 
the lower leg condition from the compartment syndrome and 
loss of muscle. 

In a May 2006 VA examination, the examiner reported there was 
a severe muscle deficit in the proximal medial lower leg. The 
examiner diagnosed the Veteran with a lower leg condition and 
muscle injury secondary to compartment syndrome and an e-coli 
infection had which resulted in muscle loss which was severe 
and significant. The examiner stated that overall, the 
Veteran's pain and limitations had worsened over the years, 
leaving him with increased deficits, poor range of motion, 
and increased pain.

In March 2008, the Veteran underwent a VA examination and 
complained of pain and fatigue, limiting his ambulation. The 
examiner reported the Veteran had a medial calf soft tissue 
injury with a split thickness skin graft with keloid and loss 
of structure to include the saphenous vein and nerve and 
probably injury to the posterior tibial tendon. The examiner 
diagnosed the Veteran with a medial calf large soft tissue 
defect with exacerbation of lymphedema and weakness of knee 
flexion and toe raises. The examiner stated the Veteran 
experienced fatigability and pain.

In an October 2008 VA examination, the Veteran reported that 
since his motorcycle accident, he had a severe left muscle 
group scar with no sensation. Because of the loss of the 
saphenous vein, he had edema in the left lower extremity. 

The examiner stated on the medial aspect of the left leg 
extending from just below the knee to just above the ankle, 
the size of the split thickness area of the skin graft and a 
defect in the medial calf muscle area was approximately 27 
centimeters long and 12 centimeters wide at the widest point.

There were also well-healed, hyper-pigmented ulceration sites 
on the edematous area where ulcers formed because of the lack 
of the saphenous vein causing edema.

The examiner diagnosed the Veteran with a severe scar of the 
left Muscle Group XI and opined these scars were severely 
limiting for the Veteran, especially the left calf scar, both 
in things that he wanted and needed to do, such as walking or 
getting around his home, and trying to work in his volunteer 
position.                                                                                                                                                                

Here, the Veteran's service-connected residuals of a 
laceration of the left calf are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5311, which provides 
evaluations for disabilities of Muscle Group XI. The function 
of these muscles is as follows: propulsion, plantar flexion 
of foot (1); stabilization of arch (2, 3); flexion of toes 
(4, 5); flexion of knee (6). The muscles involved are the 
posterior and lateral crural muscles, and muscles of the 
calf, which includes the (1) triceps surae (gastrocnemius and 
soleus), (2) tibialis posterior, (3) peroneus longus, (4) 
peroneus brevis, (5) flexor hallucis longus, (6) flexor 
digitorum longus, (7) popliteus, and (8) plantaris.

Under Diagnostic Code 5311, a moderate injury to this Muscle 
Group is evaluated as 10 percent disabling, while a 
moderately severe injury warrants a 20 percent rating, and a 
severe injury warrants a 30 percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(b). For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement. 38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2). A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. 38 C.F.R. § 
4.56(d)(2)(ii). Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring. A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and though or deep penetrating due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intramuscular binding and scarring. A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of the 
wound and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements. 

Objective findings should include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track. Palpation should show loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area. 
Muscles should swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinate movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. 

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

The Board acknowledges that the Veteran has complained of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c). However, the objective findings more 
nearly approximate the criteria for a moderately severe 
muscle injury. In this regard, VA examiner have noted the 
Veteran has reported complaints of pain, weakness, and 
limitation of function.  

The May 2006 VA examination noted there was a severe muscle 
deficit in the proximal medial lower leg and opined that, 
overall, the Veteran's pain and limitations were worsening 
over the years, leaving him with increased deficits, poor 
range of motion and increased pain. As such, the Veteran was  
shown having objective findings consistent with loss of 
muscle substance, fatigue, pain, and demonstrated positive 
evidence of impairment. Therefore, when taken together, the 
evidence of record more nearly approximates the criteria for 
a moderately severe muscle injury to Muscle Group XI. 38 
C.F.R. §§ 4.7; 4.56(c), (d); 4.73, Diagnostic Code 5311. A 
higher evaluation is not warranted as there is no evidence of 
multiple scattered foreign bodies indicating intramuscular 
trauma, adhesion of a scar to one of the long bones, atrophy 
of muscle groups not in track of the missile, and induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The Board further considered Diagnostic Code 8525, which 
allows for the assignment of ratings for posterior tibial 
nerve injuries. Under Diagnostic Code 8525, a 10 percent 
rating is assigned when there is evidence of mild incomplete 
paralysis. A 20 percent rating is assigned when there is 
severe incomplete paralysis, and a 30 percent rating is 
assigned when there is complete paralysis of all muscles of 
the sole of the foot, frequently with painful paralysis of a 
causal nature, where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired. 38 C.F.R. § 4.124a 
(2008).  In this case, there is no evidence of mild or 
moderate incomplete paralysis of foot movement. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca. However, an 
increased evaluation for the Veteran's residuals of a 
laceration of a wound to the left calf is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 20 percent rating, and no 
higher. In this regard, the Board observes the Veteran's 
contentions that he has pain, cannot stand or walk for long 
periods of time, and that his leg tires easily. However, the 
effect of functional loss in the Veteran's left leg is 
contemplated in the currently assigned 20 percent disability 
evaluation under Diagnostic Code 5311. Moreover, as noted 
above, the Veteran has a number of separately evaluated 
disorders involving the left lower extremity and the Board is 
mindful of the prohibition against "pyramiding," that is, 
the evaluation of the same disability under various diagnoses 
is to be avoided. See 38 C.F.R. § 4.14. The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation. 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca. 

As such, entitlement to an evaluation of 20 percent for the 
residuals of a laceration of the left calf with muscle loss 
(Muscle Group XI), is granted.


Donor Scar of the Right Thigh

The Veteran currently receives a noncompensable disability 
evaluation for a donor scar of the right thigh under 38 
C.F.R. § 4.118, Diagnostic Code 7805. The Veteran contends 
that he is entitled to a higher rating than the 
noncompensable disability rating currently assigned. For the 
reasons that follow, the Board concludes that the criteria 
for a higher rating for the Veteran's donor scar of the right 
thigh are not met.

The Veteran filed a request for an increased disability 
evaluation for a donor scar of the right thigh in October 
2000.  During the pendency of this appeal, the criteria for 
evaluating skin disabilities were revised.

Additionally, and as previously noted above, in the November 
2008 supplemental statement of the case concerning an 
increased evaluation for a donor scar of the right thigh, the 
RO stated that a separate evaluation was warranted for 
neuritis, as this scar caused a sensory disturbance, and, as 
with the issue noted above, would be addressed by the RO in a 
separate rating decision. 

Under the pre-August 30, 2002, rating criteria, a 10 percent 
rating was warranted for superficial scars that were poorly 
nourished with repeated ulceration. 38 C.F.R. § 4.118, 
Diagnostic Code 7803. A 10 percent rating was warranted for 
superficial scars that were tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804. 
Finally, a scar could be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 30, 2002, under revised 38 C.F.R. § 4.118, 
Diagnostic Code 7801, scars, on other than the head, face, or 
neck, that are deep or cause limited motion are rated as 10 
percent disabling if they cover an area or areas exceeding 6 
square inches (39 sq. cm.). 

Under revised Diagnostic Code 7802, superficial scars, other 
than on the head, face, or neck, that do not cause limited 
motion and encompass an area or areas at least 144 square 
inches (929 sq cm), warrant a 10 percent evaluation. 

Under revised Diagnostic Code 7803, superficial unstable 
scars warrant a 10 percent evaluation, and under revised 
Diagnostic Code 7804 superficial scars that are painful on 
examination warrant a 10 percent evaluation. 

Under revised Diagnostic Code 7805, other scars may be rated 
on limitation of function of the affected part. 

Notes pertaining to scars specify that a deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804 
(2008).

The RO has evaluated the Veteran's donor scar of the right 
thigh under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7805. Under either the old or new rating criteria, 
Diagnostic Code 7805 provides for rating scars based on 
limitation of the affected part. In particular, this code 
rates scars that are not on the head, face, or neck, based on 
limitation of function of the part affected, which in this 
case, is the Veteran's knee, as the scar is located 
proximally to this joint. 

Limitation of motion of the knee is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, pertaining to 
limitation of flexion, and 5261 for limitation of extension. 
Diagnostic Code 5260 provides for a 10 percent evaluation 
when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees. 
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2008). 

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint. VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004). Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. Id.

In a September 2003 VA examination, the examiner noted the 
Veteran had a 5x9 and 8x4 centimeter skin graft area on the 
right thigh with a 4x1 centimeter keloid. There was no 
tenderness, texture was smooth, and there was no ulceration 
or breakdown of the skin. The scar was the same color of the 
skin. The examiner stated there was no limitation of function 
caused by the scar.

In an October 2008 VA examination, the examiner stated there 
was an almost stair-step appearing, barely noticeable, hypo-
pigmented scar from the multiple graft sites. The scar was 
horizontal 3 centimeters, up 2 centimeters, over to the left 
4 centimeters, up 6 centimeters, over to the left 5 
centimeters, and finally, up 15 centimeters with variegated 
hypo-pigmented appearance and sparse hair growth. There was 
also a keloid over the proximal aspect of the graft on the 
right thigh which was 3x1.5 centimeters and hyper-pigmented. 
The examiner diagnosed the Veteran with a moderate right 
thigh donor scar from the skin graft site with keloid 
formation. 

As neither VA examination, nor any other evidence of record 
indicates the Veteran's donor scar of the right thigh results 
in flexion limited to 45 degrees or extension limited to 10 
degrees, the Board finds a compensable evaluation is not 
warranted pursuant to Diagnostic Codes 5260 and 5261 for 
limitation of motion of the right leg.

While a number of other diagnostic codes deal specifically 
with scarring, there is no appropriate diagnostic code that 
provides a higher rating than the one currently assigned.

 In this regard, under both the old and new rating criteria, 
Diagnostic Code 7800 is inapplicable as that diagnostic code 
covers scars on the head, face, and neck only, and the 
Veteran's donor scar of the right thigh is in a non-exposed 
area below the neck. 

Under the old rating criteria, Diagnostic Codes 7801 and 7802 
address burn scars, and Diagnostic Code 7803 is for 
superficial scars that are poorly nourished with repeated 
ulceration, which has not been shown with the Veteran's right 
thigh scar. 

Under the revised criteria, Diagnostic Code 7801 is for deep 
scars, and is therefore not appropriate, and although 
Diagnostic Code 7802 applies to superficial scars that do not 
cause limited motion, the scar must have an area of 144 
square inches (929 sq cm), which is far larger than the 
Veteran's right thigh scar. As with the old rating criteria, 
under the new rating criteria, Diagnostic Code 7803 is for 
unstable scars and provides a maximum rating of 10 percent. 

Diagnostic Code 7804 provides for superficial scars that are 
tender and painful on objective demonstration, which is not 
been shown in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
evaluation for residuals of a donor scar of the right thigh. 
38 C.F.R. §§ 4.71a, 4.118.


Extra-Schedular

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration. The record 
reflects that the Veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria. In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluation. 
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a rating of 20 percent for residuals of a 
laceration of the left calf with muscle loss (Muscle Group 
XI) is granted, subject to the laws and regulations governing 
the payment of VA compensation, to include 38 C.F.R. § 4.68.

Entitlement to an increased evaluation for a donor scar of 
the right thigh, currently evaluated as noncompensably 
disabling, is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


